Opinion of the Court by
Chief Justice Hobson
Dismissing appeal.
John W. Cheatham as Administrator of J. A. Aul, deceased, brought this suit against the National Cooperative Burial Association alleging that his decedent was a member of the Association and that it by its policy bound itself to furnish him burial to cost not exceeding $100.00 and had failed to do so. Judgment was prayed for $100.00 and cost. The Association among other defenses pleaded that Cheatham and D. L. James, the undertaker who had buried this deceased had entered into a conspiracy to prevent it from burying the deceased and had thus injured its standing and membership in the sum of $300.00, for which judgment was prayed 'against them. The plaintiff won in the Cicruit Court. The defendant appeals and a motion has been entered to dismiss the appeal for want of jurisdiction as the amount in controversy is less than $200.00.
The estate of the decedent is in no wise liable for the conduct of Cheatham and James charged in the answer. This was simply a personal wrong on their part, and the court below properly so held. The matter could not be brought into this action and litigated here. The amount in controversy between the parties to the action is therefore less than $200.00 and the motion to dismiss the appeal must be- sustained.
Appeal dismissed.